Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing DNP Select Income Fund Inc. First Quarter Report March 31, 2007 Fund Distributions and Managed Distribution Plan: In February 2007, the Funds Board of Directors adopted a Managed Distribution Plan (MDP), which provides for the Fund to continue to make a monthly distribution on its common stock of 6.5 cents per share. Under the MDP, the Fund will distribute all available investment income to shareholders, consistent with the Funds primary investment objective. If and when sufficient investment income is not available on a monthly basis, the Fund will distribute long-term capital gains and/or return capital to its shareholders. Whenever any portion of any Fund distribution is derived from a source other than net investment income, the Investment Company Act of 1940 (the 1940 Act) and related SEC rules require the Fund to furnish shareholders with a statement disclosing what portion of the payment per share is derived from net investment income, net short-term capital gains, net long-term capital gains, and return of capital. A copy of the most recent such statement appears on page 16 of this report. To the extent that the Fund uses capital gains and/or returns of capital to supplement its investment income, you should not draw any conclusions about the Funds investment performance from the amount of the Funds distributions or from the terms of the Funds MDP.
